REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the cited prior art references teach common features of a needle loom for needling a nonwoven web including  a needle beam arrangement which includes at least one needle beam,  a drive device for moving the needle beam arrangement back and forth in a punching direction and including a drive,  first and second main shafts which are driven rotationally in opposite directions and first and second main conrods which connect the first and second main shafts to each respective needle beam arrangement eccentrically supported each on its respective main shaft, but do not teach the features of the endless traveling transmission element and the adjusting device as claimed for translational adjustment of first and second rollers giving rise to a rotating adjustment of the phasing of the first and second main shafts as also claimed. 
Modification of the prior art references  to include the particulars of the element and adjusting device features as claimed is not an obvious since this would require additional features and structural rearrangement without any reasoning for making such modifications. Thus, one would only arrive at the claimed needle loom for needling a nonwoven web as claimed by using improper hindsight reasoning from knowledge gleaned only from applicant’s disclosure, and such a reconstruction would be improper.  
Claims 2-6 and 8-15 are allowable based on their dependency to allowable Claim 1. 
Therefore, Claims 1-6 and 8-15 have been found allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE M KOZAK/               Primary Examiner, Art Unit 3732